Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to an apparatus and a method for handover based on backhaul information from child node of an access node through backhaul link.
Prior arts were found for the independent claims as follows:
Amir Saghir et al. (US 2016/0157147 A1)
Hongyan Lei et al. (US 2018/0027455 A1)
 	Saghir discloses a method that using enhanced cell global identifier to effectively manage the handover of cellular communication services for a mobile device in an LTE network from a source, or serving, evolved Node B (eNB) to a target home evolved Node B (HeNB).
  	Lei discloses a method for identifying a primary serving cell and a secondary serving cell, wherein the primary serving cell facilitates one of attachment, re-attachment or mobility, or any combination thereof, of a mobile device in association with coordination of a wireless service between the primary serving cell, the secondary serving cell and the mobile device.

	Claim 1:
 	A method comprising: 
receiving, by a first access node from a second access node, at least one message comprising configuration parameters of a first cell of a third access node, wherein: 
the third access node: 
is a child node associated with the second access node; and 
communicates with the second access node via at least one backhaul link; and 
the configuration parameters comprise: 
an identifier indicating the first cell; and 
backhaul information of the at least one backhaul link; 
determining, by the first access node and based on the backhaul information, a handover of a wireless device to the first cell; and 
transmitting, by the first access node to the second access node, a message requesting the handover of the wireless device to the first cell.
 	Claim 11:
 	A first access node comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the first access node to: 
receive, from a second access node, at least one message comprising configuration parameters of a first cell of a third access node, wherein: 
the third access node: 

communicates with the second access node via at least one backhaul link; and 
the configuration parameters comprise: 
an identifier indicating the first cell; and 
backhaul information of the at least one backhaul link; 
determine, based on the backhaul information, a handover of a wireless device to the first cell; and 
transmit, to the second access node, a message requesting the handover of the wireless device to the first cell.
	Claim 20:
 	A system comprising: 
a second access node comprising: 
one or more processors of the second access node; and 
memory storing instructions of the second access node that, when executed by the one or more processors of the second access node, cause the second access node to: 
transmit at least one message comprising configuration parameters of a first cell of a third access node, wherein: 
the third access node: 
is a child node associated with the second access node; and 
communicates with the second access node via at least one backhaul link; and 
the configuration parameters comprise: 
an identifier indicating the first cell; and 
backhaul information of the at least one backhaul link; and 
a first access node comprising: 
one or more processors of the first access node; and 

receive the at least one message; 
determine, based on the backhaul information, a handover of a wireless device to the first cell; and 
transmit, to the second access node, a message requesting the handover of the wireless device to the first cell.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILL W LIN/Primary Examiner, Art Unit 2412